DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura (Pub # US 2011/0115646 A1).
Consider claim 1, Matsumura clearly shows and discloses a method of controlling a vehicle having an autonomous driving mode, the method comprising: determining, by one or more processors, a distance from the vehicle to an intersection [0032]; determining, by the one or more processors, a first state of a traffic signal when the vehicle is the distance from the intersection; determining, by the one or more processors [0036], a time when the vehicle will enter the intersection based on a current speed of the vehicle and the distance [0032]; determining, by the one or more processors, a second state of the traffic signal at the time when 
Consider claim 2, Matsumura clearly shows and discloses the method, wherein in the determined first state includes the traffic signal having an illuminated yellow light [0037].
Consider claim 3, Matsumura clearly shows and discloses the method, wherein in the determined second state includes the traffic signal having an illuminated red light, and wherein controlling the vehicle through the intersection includes stopping the vehicle before the intersection [0030 and 0037].
Consider claim 4, Matsumura clearly shows and disclose the method, wherein the determined second state includes the traffic signal having an illuminated yellow light, and wherein controlling the vehicle through the intersection includes proceeding through the intersection without stopping the vehicle [0045].
Consider claim 5, Matsumura clearly shows and discloses the method, wherein controlling the vehicle through the intersection is further based on how much braking power would be required to stop the vehicle by the intersection based on the distance and the current speed of the vehicle [0030].
Consider claim 6, Matsumura clearly shows and disclose the method, further comprising, comparing the braking power to a threshold value to determine whether the vehicle should proceed through the intersection without stopping, and wherein controlling the vehicle through the intersection is further based on the determination of whether the vehicle should proceed through the intersection without stopping [0030-0031].

Consider claim 10, Matsumura clearly shows and discloses the method, wherein the determined first state is the same as the determined second state [0032].
Consider claim 11, Matsumura clearly shows and discloses the method, wherein the determined second state is different from the determined first state [0052].
Consider claim 12, Matsumura clearly shows and discloses the method, further comprising, identifying a length of time that the traffic signal will remain in the determined first state, and wherein controlling the vehicle through the intersection is further based on the length of time [0047-0048].
Consider claim 13, Matsumura clearly shows and discloses the method, wherein the length of time is based on a default estimation time [0047].
Consider claim 15, Matsumura clearly shows and discloses the method, wherein the length of time is received from a device (infrastructure apparatus installed around the road) remote from the vehicle [0029].
Consider claim 16, Matsumura clearly shows and discloses the method, wherein determining the determined second state is further based on the length of time [0030].
Consider claim 17, Matsumura clearly shows and discloses a system for controlling a vehicle having an autonomous driving mode, the system comprising one or more processors configured to: determine a distance from the vehicle to an intersection; determine a first state of a traffic signal when the vehicle is the distance from the intersection [0033]; determine a time 
Consider claim 18, Matsumura clearly shows and discloses the system, wherein the determined first state includes the traffic signal having an illuminated yellow light, and wherein controlling the vehicle through the intersection includes proceeding through the intersection without stopping the vehicle [0052].
Consider claim 19, Matsumura clearly shows and discloses the system, wherein the one or more processors are configured to control the vehicle through the intersection further based on how much braking power would be required to stop the vehicle by the intersection based on the distance and the current speed of the vehicle [0030].
Consider claim 20, Matsumura clearly shows and discloses the system, further comprising the vehicle (Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (Pub # US 2011/0115646 A1) as applied to claim 6 above, and further in view of Clarke et al. (Pub # US 2015/0151751 A1).
Consider claim 7, Matsumura teaches similar invention.
Matsumura does not teach wherein when the comparison indicates that the braking power is greater than the threshold value, controlling the vehicle through the intersection includes proceeding through the intersection without stopping the vehicle.
In the same field of endeavor, Clarke et al. teaches wherein when the comparison indicates that the braking power is greater than the threshold value, controlling the vehicle through the intersection includes proceeding through the intersection without stopping the vehicle [0344] for the benefit of determining the safe operation of the vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when the comparison indicates that the braking power is greater than the threshold value, controlling the vehicle through the intersection includes proceeding through the intersection without stopping the vehicle as shown in Clarke et al., in Matsumura method for the benefit of determining the safe operation of the vehicle.
Consider claim 8, Matsumura teaches similar invention.
Matsumura does not teach wherein when the comparison indicates that the braking power is less than the threshold value, controlling the vehicle through the intersection includes stopping the vehicle before the intersection.
In the same field of endeavor, Clarke et al. teaches wherein when the comparison indicates that the braking power is less than the threshold value, controlling the vehicle through 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when the comparison indicates that the braking power is less than the threshold value, controlling the vehicle through the intersection includes stopping the vehicle before the intersection as shown in Clarke et al., in Matsumura method for the benefit of determining the safe operation of the vehicle.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (Pub # US 2011/0115646 A1) as applied to claim 12 above, and further in view of Ogawa (Pub # US 2013/0110371 A1) (Applicant Admitted Prior Art).
Consider claim 14, Matsumura teaches similar invention.
Matsumura does not teach wherein the length of time is based on a speed limit for a road on which the vehicle is traveling.
In the same field of endeavor, Ogawa teaches wherein the length of time is based on a speed limit for a road on which the vehicle is traveling [0015 and 0018] for the benefit of determining the proper passable vehicle speed range.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the length of time is based on a speed limit for a road on which the vehicle is traveling as shown in Ogawa, in Matsumura method for the benefit of determining the proper passable vehicle speed range.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (Pub # US 2011/0115646 A1) as applied to claim 1 above, and further in view of Mudalige (Pub # US 2010/0256836 A1).

Mausumura does not teach the method, wherein determining the time is further based on a speed profile of the vehicle and the distance, wherein the speed profile identifies an expected future speed of the vehicle.
In the same field of endeavor, Mudalige teaches wherein determining the time is further based on a speed profile of the vehicle and the distance, wherein the speed profile identifies an expected future speed of the vehicle [0155] for the benefit of determining instantaneous desired speed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining the time is further based on a speed profile of the vehicle and the distance, wherein the speed profile identifies an expected future speed of the vehicle as shown in Mudalige, in Mausumura method for the benefit of determining instantaneous desired speed.
Consider claim 22, Matsumura teaches similar invention.
Mausumura does not teach the method, wherein the speed profile further identifies a future acceleration of the vehicle.
In the same field of endeavor, Mudalige teaches wherein the speed profile further identifies a future acceleration of the vehicle [0130] for the benefit of determining instantaneous desired speed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the speed profile further identifies a future acceleration of the vehicle as shown in Mudalige, in Matsumura method for the benefit of determining instantaneous desired speed.

Mausumura does not teach the method, wherein the speed profile further identifies a future deceleration of the vehicle.
In the same field of endeavor, Mudalige teaches wherein the speed profile further identifies a future deceleration (brake) of the vehicle [0130] for the benefit of determining instantaneous desired speed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the speed profile further identifies a future deceleration of the vehicle as shown in Mudalige, in Matsumura method for the benefit of determining instantaneous desired speed.
Consider claim 24, Matsumura teaches similar invention.
Mausumura does not teach the method, further comprising, determining the speed profile based on a combination of a road speed limit, curvature along a trajectory of the autonomous vehicle, minimum and maximum acceleration the autonomous vehicle can execute, and smoothness of acceleration.
In the same field of endeavor, Mudalige teaches the method, further comprising, determining the speed profile based on a combination of a road speed limit, curvature along a trajectory of the autonomous vehicle, minimum and maximum acceleration the autonomous vehicle can execute, and smoothness of acceleration [0053, 0097, and 0114] for the benefit of avoiding the potential collision.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising, determining the speed profile based on a combination of a road speed limit, curvature along a .
Response to Arguments
Applicant's arguments filed on 3/24/2014 have been fully considered but they are not persuasive. In the Remark, Applicant indicated the claims 1 and 17 have been amended. However, the claims were marked as “previously presented”. Therefore, the claims have been analyzed and rejected as presented in previous Office Action.
In addition, Applicant argues the primary reference Matsumura does not disclose an autonomous driving mode. The Examiner respectfully disagrees. According to MPEP, “he claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim 
Regarding the claims 21-24, the newly amended claims are analyzed and rejected as in rejection as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/            Primary Examiner, Art Unit 2687